 

Exhibit 10.8(e)

 

FOURTH AMENDMENT TO

THE AGREEMENT FOR SERVICES RELATED TO KALBITOR®

BY AND BETWEEN

DYAX CORP.

AND

WALGREENS INFUSION SERVICES, INC.

 

THIS FOURTH AMENDMENT TO THE AGREEMENT FOR SERVICES RELATED TO KALBITOR® (the
“Fourth Amendment”) is made and entered into as of the 30th day of December 2014
(the “Fourth Amendment Effective Date”), by and between DYAX CORP., a Delaware
corporation (“Dyax”), and WALGREENS INFUSION SERVICES, INC., a Delaware
corporation (“Walgreens”), to amend that certain Agreement For Services Related
to Kalbitor, effective as of September 1, 2011, entered into by and between Dyax
and Walgreens, as modified by that certain First Amendment dated as of August
31, 2012, that certain Second Amendment dated as of September 30, 2013, and that
certain Third Amendment dated as of July 1,2014 (collectively, the “Agreement”).
Capitalized terms used herein which are not defined shall have the meanings
given to them in the Agreement.

 

RECITALS:

 

WHEREAS, pursuant to the Agreement, Walgreens provides services related to the
home administration of the pharmaceutical product known as Kalbitor; and,

 

WHEREAS, the parties desire to modify certain services and associated fees
provided by Walgreens, in accordance with the terms and conditions set forth
herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
set forth herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Walgreens and Dyax hereby agree to amend the Agreement as follows:

 

AGREEMENT:

 

1.The Agreement is hereby amended by adding the following term to Section 2
(DEFINITIONS, CONSTRUCTION):

 

““Service Provider Generated Patient Referral” shall mean a referral,
appropriate form or other written notification setting forth a Patient’s desire
to obtain infusion services that has been principally generated through the
efforts of the Service Provider, with any Referral routed through Service
Provider or that includes a notation thereon that refers to Service Provider to
be considered a Referral principally generated through the efforts of Service
Provider. References made to “Patient Referral” throughout this Agreement shall
also include “Service Provider Generated Referral.””

 

Page 1 of 3

 

  

2.Section 3.7 (a) (First Right to Provide Services) is hereby deleted in its
entirety and replaced with the following:

 

“Dyax agrees that Service Provider shall be provided with the first right to
provide Services in respect of any Patient that is the subject of a Service
Provider Generated Patient Referral. Further, Dyax agrees that all other
referrals shall be allocated in a manner that treats Service Provider no less
favorably than any other in-network pharmacy or provider of infusion services.”

 

3.The following is hereby added to the Agreement as a new Section 5.6:

 

“5.6      Data Utilization. Notwithstanding anything to the contrary set forth
in the Agreement, all data collected by Service Provider in the performance of
the Data Services: (i) is and shall remain the property of Service Provider;
(ii) constitutes the Confidential Information of Service Provider pursuant to
Section 2 and Section 12 of this Agreement, subject to the use and disclosure
rights expressly granted to Dyax in the Agreement (it being the intention of the
Parties to not alter or diminish such rights by the terms of this Section 5.6);
and (iii) may be used and disclosed by Service Provider in any manner and for
any purpose permitted under Applicable Law.”

 

4.The Agreement is hereby amended by deleting the first two sentences of Section
B(1) of Schedule A (Description of Services).

 

5.The Agreement is hereby amended by adding the following new paragraph to
Section B “Initial Intake” of Schedule A (Description of Services):

 

“Service Provider will forward Service Provider Generated Patient Referral to
Kalbitor Access, which is the centralized customer support center operated or
engaged by Dyax provided the Service Provider has a signed HIPAA Patient
Authorization Form on file. If no HIPAA Authorization Form is on file, Service
Provider will, in accordance with Service Provider’s standard operating
procedures, advise the Patient of any relevant patient services available
through Kalbitor Access. Service Provider shall, promptly following its receipt
of a Service Provider Generated Patient Referral, obtain from the Patient’s
physician a treatment order sheet confirming the physician’s orders for Infusion
Services and the dispensing of an anaphylaxis kit.”

 

6.The parties hereby ratify the terms and conditions of the Agreement, as
amended herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

Page 2 of 3

 

 

IN WITNESS WHEREOF, Walgreens and Dyax, through their respective duly authorized
and acting representatives, have executed and delivered this Fourth Amendment to
be effective as of the Fourth Amendment Effective Date.

 

DYAX CORP.   WALGREEN INFUSION SERVICES, INC.       By: /s/Kathleen DiRamio  
By: /s/Lori Zsitek       Name: Kathleen DiRamio   Name: Lori Zsitek       Title:
Associate Director, Nursing Services   Title: VP, Operations

 

Page 3 of 3

